Citation Nr: 1542494	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  08-35 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable evaluation for right inguinal hernia with gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to the status post subtotal colectomy and ileostomy for severe diverticulitis with ischemic chronic colon and scars.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to September 1991.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in January 2008 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appellant provided testimony before the undersigned Acting Veterans Law Judge at a Travel Board hearing in June 2015.  A transcript from this hearing is in the electronic record.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system contains VA treatment records dated from January 2002 to April 2009 and from February 2009 to September 2012.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Right Inguinal Hernia with GERD

The Veteran claims that his service-connected right inguinal hernia with GERD warrants a compensable rating. He contends that he should be given at least a 10 percent evaluation because the occasional pain from his condition interferes with his activities of daily living. 

Diagnostic Code 7338 evaluates impairment from inguinal hernias.  Specifically, pursuant to DC 7338, a noncompensable or zero percent evaluation is warranted for a hernia that is small, reducible, or without true hernia protrusion; or that is not operated but remediable.  38 C.F.R. § 4.114, Diagnostic Code 7338.  A 10 percent evaluation is warranted for recurrent postoperative hernias, readily reducible and well supported by truss or belt. Id. A 30 percent evaluation is warranted for small recurrent postoperative hernias or unoperated irremediable hernias, not well supported by truss, or not readily reducible. Id. A 60 percent evaluation is warranted for large, recurrent postoperative hernias that are not well supported under ordinary conditions and not readily reducible when considered inoperable. Id.

Significantly, the Veteran was most recently afforded a VA examination to determine the nature and severity of his right inguinal hernia in June 2009, more than six years ago.  In his June 2015 Travel Board hearing, the Veteran testified that his right inguinal hernia had worsened since the June 2009 VA examination.  Therefore, the evidence suggests that the Veteran's right inguinal hernia disability has worsened since it was most recently evaluated during the June 2009 VA examination.  As such, the Veteran must be afforded a contemporaneous VA examination to determine the current nature and severity of his right inguinal hernia disability with GERD. Additionally, the Board notes that in an October 2013 rating decision, the RO added GERD to the Veteran's service-connected right inguinal hernia disability.  Therefore, any examination report must address the current nature and symptomatology of both the Veteran's right inguinal hernia and his GERD. 

In the alternative, the Veteran asserts that the rating schedule does not adequately assess the impact that his service-connected right inguinal hernia with GERD has on his activities of daily living. In this regard, he acknowledges that he has not had surgery to repair his right inguinal hernia as contemplated by the next higher rating in the diagnostic code; however, he contends that although his hernia protrudes, his doctor has advised against more surgery in general due to his past history of extensive surgeries.

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

As discussed above, the Veteran was most recently afforded a VA examination in June 2009. The examiner found that the Veteran had a moderate right inguinal hernia with true hernia protrusion. The examiner found that the hernia was reducible, remediable/operable, not previously repaired, and four centimeters in size. The examiner found that the Veteran did not require a truss, but that his hernia was well-supported with a belt. The examiner noted mild to moderate debility from the right inguinal hernia, with restrictions on lifting and pulling. Although this examination did not show that the schedular criteria for a compensable rating for the right inguinal hernia disability were met, the record indicates that the established schedular criteria may be inadequate to describe the severity and symptoms of the service-connected right inguinal hernia, and consideration of an extraschedular rating is warranted.  Although the Veteran's right inguinal hernia is not postoperative as contemplated by a compensable rating in the diagnostic code; the evidence shows that he has true hernia protrusion.  Moreover, he has asserted that his doctor has advised against more surgery in general due to his past history of extensive surgeries.

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.  Here, the Board finds that the rating criteria may not sufficiently address the Veteran's disability levels and symptomatology resulting from his right inguinal hernia disability with GERD.  As such, the Board finds that referral for extraschedular consideration is required under 38 C.F.R. § 3.321(b)(1).

While on remand, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Peripheral Neuropathy of the Bilateral Lower Extremities

In an October 2013 rating decision, the RO denied entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.  In November 2013, the Veteran filed a notice of disagreement with the October 2013 rating decision.  In May 2014, the RO indicated that it could not accept the notice of disagreement as timely. However, it appears that the RO found the notice of disagreement untimely with respect to an earlier, January 2010 rating decision, which denied unrelated issues. The Board finds that the November 2013 notice of disagreement was, in fact, timely with respect to the October 2013 rating decision, which denied entitlement to service connection for peripheral neuropathy of the bilateral lower extremities. 38 C.F.R. § 20.302 (2015). As the Veteran has not been issued a Statement of the Case, a remand is necessary for the issuance of a Statement of the Case and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

1.   A Statement of the Case should be issued for the claim
   of entitlement to service connection for peripheral 
   neuropathy of the bilateral lower extremities. The 
   Veteran is advised that the Board will only exercise 
   appellate jurisdiction over his claims if he perfects a 
   timely appeal.

2.   Contact the Veteran, and, with his assistance, identify 
	any outstanding records of pertinent medical treatment 
	from VA or private health care providers.  Follow the 
	procedures for obtaining the records set forth by 38 
	C.F.R. § 3.159(c).  If VA attempts to obtain any 
	outstanding records which are unavailable, the 
	Veteran should be notified in accordance with 38
 	C.F.R. § 3.159(e).	

3.   After the above development has been completed to
   the extent possible, schedule the Veteran for a VA 
   examination with an appropriate examiner to assess 
   the current severity of his service-connected right 
   inguinal hernia with GERD. The examiner must 
   obtain a complete, pertinent history from the Veteran
   and review the claims file, including a copy of this 
   remand, in conjunction with the examination. The 
   claims folder must be made available for review in 
   conjunction with the examination.
   
   The examiner should describe the nature and severity
   of all manifestations of the Veteran's right inguinal 
   hernia. The examiner should specify whether the 
   Veteran's right inguinal hernia is large or small, 
   postoperative recurrent, or unoperated irremediable, 
   not well supported by truss, or not readily reducible.
   
   The examiner should also describe the nature and
    severity of all manifestations of the Veteran's GERD.
    The examiner should specifically address the 
    following:
   
      Whether the Veteran's GERD results in symptoms
   of persistent epigastric distress, dysphagia,
   pyrosis, regurgitation, substernal arm or shoulder 
pain, or is productive of considerable impairment in health.
   
   Whether the Veteran's GERD result in symptoms 
of pain, vomiting, material weight loss, hematemesis, or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.

    All opinions expressed should be accompanied by
    supporting rationale.

4.   After the examination has been completed, refer the
   claim for entitlement to an initial compensable rating 
   for the service-connected right inguinal hernia with 
   GERD to the VA Director of the Compensation and 
   Pension Service for an extraschedular consideration 
   under 38 C.F.R. § 3.321(b).

5.   After the referral for extraschedular consideration is
   returned, adjudicate the claim for an initial 
   compensable rating for the right inguinal hernia with 
   GERD, to include consideration of whether an 
   extraschedular evaluation pursuant to 38 C.F.R. 
   § 3.321(b) is appropriate. If any benefit sought 
   remains denied, furnish the Veteran and his 
   representative a supplemental statement of the case 
   and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




